DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 04/01/2020 are acknowledged. Claims 1-12 are pending. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 04/01/2020, and 06/25/2021 have been considered by the examiner in this case.

Priority
	This application, filed 04/01/2020 is a divisional application of US patent application 15/329,116 filed on 07/29/2014 that is a national stage entry of PCT/CN2014/000722 filed 07/19/2014. Priority for the instant claims is found.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations "the metallofullerene monocrystalline nanoparticles modified with hydroxyl groups is"; “metallofullerene monocrystalline nanoparticles simultaneously modified with hydroxyl and amino groups is”; “the C60-based metallofullerene monocrystalline nanoparticles is”; “the other metallofullerene monocrystalline nanoparticles are” in reference to claim 1 that does not set forth any of these terms.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Y, et al., U.S. Patent Application Publication 2009/0076171 in view of Krishna, V., et al., U.S. Patent Application Publication 2012/0123182 and Chen, Z., et al., (Theranostics, 2012).
Zhao teaches methods of treating tumors using an effective dose of metallofullerol nanoparticles such as [M@C2m-(OH)x]n  such as Gd@C82-(OH)x nanoparticles (water soluble, negative charged, rigid particles, that can absorb outside radiation) to treat cancers such as liver cancer and solid tumors such as sarcomas in humans (human osteosarcoma, angiosarcoma, etc.), compare instant claims 1-2, 4-5, 8-9, and 11-12. (See claims 28-30 and example 1.) Zhao teaches that the metallofullerene particles can be 1-200 nm in size that jam or get stuck in the pores or tumor microvessels, compare instant claim 1. (See paragraph 0008.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Zhao teaches that the compositions can be administered via venous injection, compare instant claims 1 and 10. (See paragraph 0027.)
Zhao does not teach further irradiating the fullerene particles during tumor treatment to further activate the particles. 
Krishna teaches methods of treating tumors using metallofullerol nanoparticles such as gadofullerenes, carboxyfullerenes, and polyhydroxyfullerenes by delivering them to a tumor and then irradiating them with EM radiation such as radiowave and light radiation to heat the particles and destroy the tumor upon heating, compare instant claims 1 and 6-7. (See claim 22 and paragraphs 0038-0039.) Krishna teaches that the ignition of the carbon materials can be caused by laser ablation or proximal light flash and that the materials can undergo a thermally induced phase change, compare instant claims 1 and 6. (See paragraph 0003.)
Chen teaches methods of destroying tumors by injecting them with hydroxyl or carboxyl functionalized fullerenes and then irradiating them with a 785 nm pulsed laser to cause both photothermal ablation and acoustic-explosion of the fullerenes to kill the tumors within 20 hours. (See abstract, page 241, paragraph 5, and page 243, paragraph 3.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further irradiate the tumor inhibiting fullerenes delivered to tumors in the methods of Zhao with either radiowave or pulsed laser radiation in order to heat and expand/explode the fullerenes in the tumors heating and killing the tumors as taught by Krishna and Chen. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to further speed the death of the tumors to which the fullerenes are administered by heating and exploding the fullerenes in them in order to further harm the tumors and rapidly kill the tumors in a patient as taught by Krishna and Chen. One of ordinary skill in the art would have had a predictable expectation of success as all of the art is directed to the killing of tumors by administering fullerene particles to the tumors in order to inhibit and kill them and Krishna and Chen teach using the same types of fullerenes as Zhao as well as allowing for their use to rapidly tumors not only by the presence of the fullerenes but also by additional heating and hyperthemia/acoustic therapy of the tumors..

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618